Exhibit 10.8
BEARINGPOINT, INC.
RESTRICTED STOCK UNIT AGREEMENT
     BearingPoint, Inc. (collectively with its subsidiaries and affiliates, the
“Company”) has granted to the individual (the “Award Recipient”) named in the
Award Notice of Restricted Stock Unit Grant (the “RSU Award Notice”) to which
this Restricted Stock Unit Agreement (the “Agreement”) relates, an award
consisting of restricted stock units, subject to the terms and conditions set
forth in the RSU Award Notice and this Agreement. The award has been granted
pursuant to the BearingPoint, Inc. 2000 Long-Term Incentive Plan (the “Plan”).
By signing the RSU Award Notice, the Award Recipient: (a) acknowledges receipt
of and represents that the Award Recipient has read and is familiar with the RSU
Award Notice, this Agreement and the Plan, (b) accepts the award subject to all
of the terms and conditions of the RSU Award Notice, this Agreement and the Plan
and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee (the “Committee”) of the Board of
Directors of the Company regarding any questions arising under the RSU Award
Notice, this Agreement or the Plan. Unless otherwise defined herein, capitalized
terms shall have the meanings assigned to such terms in the RSU Award Notice or
the Plan.
     1. Grant of Restricted Stock Units.
          a. On the Grant Date, the Award Recipient shall acquire, subject to
the provisions of this Agreement, the number of restricted stock units (the
“Restricted Stock Units”) set forth in the RSU Award Notice, subject to (i) the
availability of Authorized Shares under Section 1.5(a) of the Plan and
(ii) adjustment by the Committee as provided in Section 7.7 of the Plan. Each
Restricted Stock Unit consists of a bookkeeping entry representing the right to
receive on a date determined in accordance with the RSU Award Notice and this
Agreement either (i) one share of Common Stock, or (ii) cash equal to the Fair
Market Value of one share of Common Stock.
          b. The Award Recipient is not required to make any monetary payment
(other than applicable tax withholding, if any, and payment of the par value of
the Common Stock, if required by law) as a condition to receiving cash or shares
of Common Stock issued upon settlement of the Restricted Stock Units, the
consideration for which shall be future services to be rendered to the Company
or for its benefit.
     2. Vesting of Restricted Stock Units. Except as provided in Sections 4 and
7 of this Agreement, the Restricted Stock Units shall become vested and
nonforfeitable on the date or vesting schedule set forth in the RSU Award
Notice, provided, however, to the extent not already vested, the Restricted
Stock Units shall become 100% vested and nonforfeitable (i) on the death or
Disability of the Award Recipient while employed by the Company or (ii) on the
Retirement of the Award Recipient.

1



--------------------------------------------------------------------------------



 



     3. Termination of Employment.
          a. If the Award Recipient’s employment terminates for any reason or no
reason, with or without “Cause,” other than on account of death, Disability or
Retirement, the Award Recipient shall forfeit and the Company shall
automatically reacquire all Restricted Stock Units which are not, as of the time
of such termination, vested, and the Award Recipient shall not be entitled to
any payment or other consideration therefore.
          b. “Cause” shall mean the occurrence, the failure to prevent the
occurrence, or failure to cure after the occurrence (when a cure is permitted),
as the case may be, of any of the following circumstances after the Award
Recipient’s receipt of written notification from the General Counsel which
includes a detailed description of the claimed circumstance: (i) the Award
Recipient’s embezzlement, misappropriation of corporate funds, or the Award
Recipient’s material acts of dishonesty; (ii) the Award Recipient’s commission
or conviction of any felony or of any misdemeanor involving moral turpitude, or
entry of a plea of guilty or nolo contendre to any felony or misdemeanor
involving moral turpitude; (iii) the Award Recipient’s engagement, without a
reasonable belief that his or her action was in the best interests of the
Company, in any activity that could harm the business or reputation of the
Company in a material manner; (iv) the Award Recipient’s willful failure to
adhere to the Company’s material corporate codes, policies or procedures that
have been communicated to him or her; or (v) the Award Recipient’s violation of
any statutory or common law duty or obligation to the Company, including,
without limitation, the duty of loyalty, provided, however, that in the case of
clauses (iii), (iv) and (v), the Company shall provide the Award Recipient with
the opportunity to cure any Cause event during the 15-day period after his or
her receipt of written notice describing the Cause event, and provided, further,
that a Cause event shall be considered to be cured only if all adverse
consequences of the Cause event have been fully remedied.
          c. “Retirement” shall mean retirement under the Company’s Rule of 70
Retirement Policy, or, if required by law, under local law. An Award Recipient
currently is eligible to retire under the Company’s Rule of 70 Retirement
Policy, if the Award Recipient’s age plus “years of service” (as determined
under the Company’s 401(k) Plan or any successor to such plan) equals or exceeds
70 as of the date of retirement.
     4. Termination of Restricted Stock Units and Forfeiture of Restricted Stock
Units Gain.
          a. If the Award Recipient:
               i. breaches any covenant concerning confidentiality or
intellectual property or concerning noncompetition or nonsolicitation of
clients, prospective clients or personnel of the Company and its Affiliates to
which the Award Recipient is or may become a party in the future;
               ii. fails (A) to complete on a timely basis all current and
future training relating to the Company’s policies and procedures, including
financial reporting and timekeeping training, (B) to consistently follow all
Company policies and procedures, and, if applicable, to

2



--------------------------------------------------------------------------------



 



confirm that the employees the Award Recipient supervises are following such
Company policies and procedures or (C) to meet such cash collection goals, if
any, as are established for the Award Recipient by the Company from time to
time; or
               iii. is terminated for “Cause;”
then, in addition to and without in any way limiting any remedies under any of
the covenants described above in this Section 4(a) or otherwise:
                    (A) any unvested Restricted Stock Units shall be forfeited
automatically on the date the Award Recipient commits such breach as is
specified in clause (i), fails to act as specified in clause (ii) or is
terminated for “Cause;” and
                    (B) in the event of a breach described in Section 4(a)(i),
the Award Recipient shall pay the Company, within five business days of receipt
by the Award Recipient of a written demand therefor, an amount in cash equal to
the aggregate of (i) cash received in settlement of Restricted Stock Units and
(ii) the amount determined by multiplying the number of shares of Common Stock
issued in settlement of Restricted Stock Units prior to the date the Award
Recipient breaches such covenant (without reduction for any shares of Common
Stock delivered by the Award Recipient or withheld by the Company pursuant to
Section 6(c)) by the Fair Market Value of a share of Common Stock on the date
the shares of Common Stock were issued to the Award Recipient; and
                    (C) in the event of a breach described in Section 4(a)(ii)
or if the Award Recipient is terminated for Cause other than for a breach
referenced in Section 4(a)(i), the Award Recipient shall pay the Company, within
five business days of receipt by the Award Recipient of a written demand
therefor, an amount in cash equal to 50% of the aggregate of (i) cash received
in settlement of Restricted Stock Units and (ii) the amount determined by
multiplying the number of shares of Common Stock issued in settlement of
Restricted Stock Units prior to the date of the breach described in
Section 4(a)(ii) or the date the Award Recipient is terminated for Cause other
than for a breach referenced in Section 4(a)(i) (without reduction for any
shares of Common Stock delivered by the Award Recipient or withheld by the
Company pursuant to Section 6(c)) by the Fair Market Value of a share of Common
Stock on the date the shares of Common Stock were issued to the Award Recipient;
and
                    (D) the Award Recipient shall pay any damages in excess of
the amounts paid to the Company under clauses (B) or (C) above.
          b. The Award Recipient agrees that by executing the RSU Award Notice,
the Award Recipient authorizes the Company and its Affiliates to deduct any
amount or amounts owed by the Award Recipient pursuant to Section 4(a) from any
amounts payable by the Company or any Affiliate to the Award Recipient,
including, without limitation, any amount payable to the Award Recipient as
salary, wages, vacation pay or bonus. This right of setoff shall not be an
exclusive remedy, and the Company’s or an Affiliate’s election not to exercise
this right of setoff with respect to any amount payable to the Award Recipient
shall not constitute

3



--------------------------------------------------------------------------------



 



a waiver of this right of setoff with respect to any other amount payable to the
Award Recipient or any other remedy.
     5. Settlement of the Restricted Stock Units.
          a. Issuance of Shares of Common Stock or Cash. Subject to the
provisions of Sections 1(a), 5(b), 5(c) and 5(d), the Company shall issue to the
Award Recipient, on the Settlement Date with respect to each Restricted Stock
Unit to be settled on such date, (i) the number of shares of Common Stock that
is equal to the number of vested Restricted Stock Units, after any adjustments
under Section 7.7 of the Plan, on the Settlement Date specified in the RSU Award
Notice, (ii) cash or (iii) a combination of cash and shares of Common Stock,
provided that each Restricted Stock Unit shall be settled in the form specified
in clause (i), unless the Committee, in its sole discretion, specifies prior to
the Settlement Date that the issuance shall be in the form specified in clause
(ii) or clause (iii), and provided further than any Restricted Stock Unit that
vests as a result of the death, Disability or Retirement of the Award Recipient
shall be settled in full on the next Settlement Date specified in the RSU Award
Notice that occurs after the death, Disability or Retirement of the Award
Recipient; provided, however, that if the Award Recipient is a “specified
employee” (as defined in Section 409A(a)(2)(B) of the Internal Revenue Code of
1986, as amended), then any Restricted Stock Units that vest as a result of the
Retirement of the Award Recipient shall be settled in full on (A) the next
Settlement Date that is at least six months after the date of Retirement of the
Award Recipient or (B) if there is no other Settlement Date after Retirement,
six months after the date of Retirement of the Award Recipient. If the Committee
elects to pay the Award Recipient in cash, the payment shall equal the Fair
Market Value of the number of shares of Common Stock on the Settlement Date that
is equal to the number of vested Restricted Stock Units, after any adjustments
under Section 7.7 of the Plan, on the Settlement Date specified in the RSU Award
Notice. Shares of Common Stock issued in settlement of Restricted Stock Units
shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Sections 5(b), 5(c) or 5(d).
          b. If the Award Recipient’s employment terminates for any reason or no
reason, with or without “Cause,” other than on account of death, Disability or
Retirement, then the Award Recipient shall not sell, assign, alienate, pledge,
attach or otherwise transfer or encumber any shares of Common Stock previously
issued to the Award Recipient pursuant to Section 5(a) until the Restriction End
Date (see defined below).
          c. Restrictions on Grant of the Restricted Stock Units and Issuance of
Shares. The grant of the Restricted Stock Units and issuance of shares of Common
Stock upon settlement of the Restricted Stock Units shall be subject to and in
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No shares of Common Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Common
Stock may then be listed. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Restricted Stock Units shall relieve the Company of any liability
in respect of the failure to issue such shares as to which such requisite
authority

4



--------------------------------------------------------------------------------



 



shall not have been obtained. As a condition to the settlement of the Restricted
Stock Units, the Company may require the Award Recipient to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
          d. Restrictions on Sale of Shares. Until the fifth anniversary of the
applicable grant date of the Restricted Stock Units to a Award Recipient (the
“Restriction End Date”), the Award Recipient shall not transfer any shares of
Common Stock received upon the settlement of Restricted Stock Units pursuant to
Section 5(a) except (i) in sales, redemptions or other transactions,
underwritten public offerings or share repurchases, in each case as approved in
writing by the Company either specifically or by general policy, or (ii) to
estate and/or tax planning vehicles, family members and charitable organizations
that become bound hereby by express agreement, in each case as approved in
writing by the Company (which approval may be subject to such other conditions,
including the requirement that any transferee become bound by any other
agreement, as the Company may, in its sole discretion, require). The Award
Recipient agrees that, in the Company’s sole discretion, and until the
Restriction End Date, all of his or her shares of Common Stock shall either
(i) bear legends that reflect the restrictions imposed by this Section 5 or
(ii) be held in custody by a custodian designated by the Company.
          e. Registration of Shares. Shares issued in settlement of the
Restricted Stock Units shall be registered in the name of the Award Recipient,
or, if applicable, in the names of the heirs of the Award Recipient. Such shares
may be issued either in certificated or book entry form. In either event, the
certificate or book entry account shall bear such restrictive legends or
restrictions as the Company, in its sole discretion, shall require.
          f. Fractional Shares. The Company shall not be required to issue
fractional shares upon settlement of the Restricted Stock Units.
          g. Dividend Equivalents. As of each dividend payment date for each
cash dividend on the Common Stock, the Award Recipient shall receive additional
restricted stock units, which shall be subject to the same terms and conditions
as the Restricted Stock Units granted pursuant to the RSU Award Notice and this
Agreement. The number of additional restricted stock units to be granted shall
equal: (i) the product of (x) the per-share cash dividend payable with respect
to each share of Common Stock on that date, multiplied by (y) the total number
of Restricted Stock Units which have not been settled or forfeited as of the
record date for such dividend, divided by (ii) the Fair Market Value of one
share of Common Stock on the payment date of such dividend.
     6. Withholding Taxes.
          a. In General. Unless Section 6(b) or Section 6(c) applies, the Award
Recipient shall pay to the Company, or make provision satisfactory to the
Company for payment of, any federal, state, local or foreign taxes required by
law to be withheld with respect to the issuance of shares of Common Stock in
settlement of any Restricted Stock Units, no later than the date required by law
(the “Tax Date”). The Company shall have no obligation to deliver

5



--------------------------------------------------------------------------------



 



shares of Common Stock until the tax withholding obligations of the Company have
been satisfied by the Award Recipient.
          b. Payment in Cash. The Company shall withhold from any payment under
Section 5(a) the amount of any federal, state, local or foreign taxes required
by law to be withheld with respect to the settlement of the Restricted Stock
Units in cash.
          c. Payment in Shares. The Award Recipient may satisfy all or any
portion of the Company’s tax withholding obligations by requesting the Company,
in its sole discretion, to withhold a number of whole shares of Common Stock
otherwise deliverable to the Award Recipient in settlement of the Restricted
Stock Units having a Fair Market Value, as of the Tax Date, not in excess of the
amount of such tax withholding obligations determined by the applicable minimum
statutory withholding rates. Any adverse consequences to the Award Recipient
resulting from the procedure permitted under this Section 6(c), including,
without limitation, tax consequences, shall be the sole responsibility of the
Award Recipient.
     7. Change in Control. In the event of a Change in Control of the Company,
the Restricted Stock Units shall become 100% vested and nonforfeitable effective
as of the date of the Change in Control, provided that the Award Recipient’s
employment has not terminated prior to such date. The Restricted Stock Units
shall be settled in accordance with Section 5(a) on the date of the Change in
Control, and all restrictions on the sale of Company Common Stock under
Section 5 shall terminate on the date of the Change of Control.
     8. Rights as a Stockholder. The Award Recipient shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Restricted Stock Units until either (i) a certificate is issued for such shares
or (ii) an appropriate entry is made in the account of the Award Recipient
evidencing that such shares are owned by the Award Recipient. No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date such certificate is issued or an appropriate entry is
made in the account of the Award Recipient evidencing that such shares are owned
by the Award Recipient, except as provided in Section 7.7 of the Plan and
Section 5(e) of this Agreement.
     9. No Employment Rights. The Award Recipient acknowledges that the Award
Recipient’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon the Award Recipient any right to continue in
the employment of the Company or interfere in any way with any right of the
Company to terminate the Award Recipient’s employment at any time.
     10. Legends. The Company may at any time place legends referencing any
restrictions, including, without limitation, applicable federal, state or
foreign securities law restrictions, on all certificates representing shares of
Common Stock issued pursuant to this Agreement. The Award Recipient shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Agreement in the
possession of the Award Recipient in order to carry out the provisions of this
Section.

6



--------------------------------------------------------------------------------



 



     11. Nontransferability of Restricted Stock Units. Neither this Agreement
nor any of the Restricted Stock Units subject to this Agreement shall be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Award Recipient or the
Award Recipient’s beneficiary, except transfer by will or by the laws of descent
and distribution. All rights with respect to the Agreement shall be exercisable
during the Award Recipient’s lifetime only by the Award Recipient or the Award
Recipient’s guardian or legal representative.
     12. Amendment. The Committee may amend this Agreement at any time,
provided, however, that no such amendment may adversely affect the Award
Recipient’s rights under this Agreement without the consent of the Award
Recipient, except to the extent such amendment is reasonably determined by the
Committee, in its sole discretion, to be necessary to comply with applicable law
or to prevent a detrimental accounting impact. No amendment or addition to this
Agreement shall be effective unless in writing.
     13. Waivers; Exceptions. Any provision or requirement of this Agreement may
be waived and any exception to the terms of this Agreement may be granted, in
each case, generally or specifically, in whole or in part, and subject to any
conditions, by the Committee or the Chief Executive Officer of the Company.
     14. Administration of this Agreement. All questions of interpretation
concerning the RSU Award Notice and this Agreement shall be determined by the
Committee. All determinations by the Committee shall be final and binding upon
all persons having an interest in the award.
     15. Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Award Recipient and the Award
Recipient’s heirs, executors, administrators, guardians, legal representatives,
successors and assigns.
     16. Integrated Agreement. The RSU Award Notice, this Agreement and the Plan
constitute the entire understanding and agreement of the Award Recipient and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations
or warranties among the Award Recipient and the Company with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein or therein, the provisions of the RSU Award
Notice and the Agreement shall survive any settlement of the award and shall
remain in full force and effect.
     17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, other than the
conflict of laws principles thereof.
     18. Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when

7



--------------------------------------------------------------------------------



 



otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Use of the term “or” is not intended to
be exclusive, unless the context clearly requires otherwise.
* * * * *

8